COURT OF APPEALS












COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
JUAN PABLO MONTICELLO
and BORDER    )
BELT COMPANY, INC./CHARLES                   )
HARDTKE, INC., CHARLES L.
HARDTKE,     )
and
ROGER ZIMMERMAN,                                )
                                                                              )            No.  08-02-00339-CV
Appellants/Cross-Appellees,          )
                                                                              )                 Appeal from the
v.                                                                           )
                                                                              )             
327th District Court
CHARLES HARDTKE, INC.,
CHARLES L.       )
HARDTKE, and ROGER
ZIMMERMAN/           )         
of El Paso County, Texas
JUAN PABLO MONTICELLO
and BORDER    )
BELT COMPANY, INC.,                                    )             
(TC# 2000-1787)
                                                                              )
Appellees/Cross-Appellants.          )
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before
this Court is Appellants/Cross-Appellees= motion to abate the appeal in which
they request this Court to abate the appeal pending Chapter 7 Trustee approval
of the parties=
settlement agreement.  By letter dated August 26, 2003, Appellees/Cross-Appellants
have informed the Court that they have no objection to abating this appeal
pending finalization of a settlement in this matter.  The motion to abate the appeal is granted.  Accordingly, this appeal is abated and hereby
removed from the Court=s
active docket.  The appeal may be
reinstated upon any party=s
motion.  All appellate deadlines are
suspended during this abatement.




The parties will promptly
notify this Court when their settlement has been finalized by filing a joint
motion to dismiss.  If the Court does not
receive notification from the parties on or before thirty days from this date,
on its own motion, the Court will lift the abatement and the appeal will
proceed.
It is so ORDERED.
 
 
 
September 19, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.